UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Amendment No. 1 Under the Securities Exchange Act of 1934 COUNTERPATH CORPORATION (Name of Issuer) SHARES OF COMMON STOCK (Title of Class of Securities) 22228P302 (CUSIP Number) February 4, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.22228P 302 1. Names of Reporting Persons:COVINGTON CAPITAL CORPORATION 2. Check the Appropriate Box if a Member of a Group (See Instructions): (a) x (b) o 3. SEC Use Only: 4. Citizenship or Place of Organization:Ontario, Canada Number of Shares Beneficially Owned by each Reporting Person with: 5. Sole Voting Power: 427,470(1)(2) 6. Shared Voting Power:Nil 7. Sole Dispositive Power: 427,470(1)(2) 8. Shared Dispositive Power: Nil 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 427,470(1)(2) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions): Not Applicable Percent of Class Represented by Amount in Row (9):9.42%(3) Type of Reporting Person (See Instructions):CO Covington Capital Corporation is the investment manager of Covington Fund II Inc., the owner of 427,470 shares of common stock of CounterPath Corporation (each, a “Share”).On May 16, 2014, Covington Fund II Inc. acquired all of the 411,701 Shares from Covington Venture Fund Inc. (the “Transfer”).Covington Capital Corporation exercises sole voting and dispositive power over the shares beneficially owned by each of Covington Venture Fund Inc. and Covington Fund II Inc., hence there was no change no voting or dispositive power as a result of the Transfer. The Shares held by Covington Fund II Inc. reflects the 30,000 Shares that were not acquired on the exercise of share purchase warrants held by Covington Fund II Inc. on June 19, 2014 and the sale of 200,000 Shares on February 4, 2016. Effective November 2, 2015, CounterPath Corporation affected a one-for-ten reverse stock split of its issued and outstanding shares of common stock.As a result, its issued and outstanding shares of common stock decreased from 45,359,640 Shares to 4,535,991 Shares.The percent calculation is calculated based on 4,536,227 Shares outstanding as of February 10, 2016. 2 Explanatory Note: This Schedule 13G is being filed to: (i) reflect the 30,000 Shares that were not acquired on the exercise of share purchase warrants held by Covington Fund II Inc., (ii) the transfer of 411,701 Shares of the Issuer from Covington Venture Fund Inc. to Covington Fund II Inc., (iii) a one-for-ten reverse stock split of the Issuer’s issued and outstanding shares of common stock and (iv) the sale of 200,000 Shares on February 4, 2016. Item 1. (a) Name of Issuer:CounterPath Corporation (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices:Suite 300, One Bentall Centre, 505 Burrard Street, Vancouver, British ColumbiaCanadaV7X 1M3 Item 2. (a) Name of Person Filing:see below. (b) Address of Principal Business Office or, if none, Residence:see below. (c) Citizenship: This Schedule 13G is being filed on behalf of (i) Covington Capital Corporation (“Covington Capital”), a corporation formed pursuant to the laws of the Province of Ontario, Canada; (ii) Covington Venture Fund Inc. (“CVF”), a corporation formed pursuant to the laws of Canada; and (iii) Covington Fund II Inc. (“Covington Fund”), a corporation formed pursuant to the laws of the Province of Ontario, Canada and continued under the laws of Canada (together, the“Reporting Persons”).Covington Capital is the investment manager of CVF and Covington Fund and exercises sole voting and dispositive power over the shares of common stock held by each of CVF and Covington Fund. The Reporting Persons have entered into a Joint Filing Agreement, a copy of which is filed with this Schedule 13G as Exhibit A, pursuant to which the Reporting Persons have agreed to file this Schedule 13G jointly in accordance with the provisions of Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended. The principal business office address of each of Covington Capital, CVF and Covington Fund is: 87 Front Street East, Suite 400, Toronto, OntarioCanadaM5E 1B8. (d) Title of Class of Securities: Common Stock, par value $0.001 (e) CUSIP Number:22228P302 Item 3.If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.A.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially owned:see below. (b) Percent of Class: Covington Capital beneficially owns 427,470 Shares, which Shares are registered in the name of Covington Fund, representing approximately 9.42% of the Issuer’s issued and outstanding shares of common stock, calculated based on 4,536,227 shares issued and outstanding as of February 10, 2016. (c) Number of shares as to which the person has: see below. (i) Sole power to vote or to direct the vote: Covington Capital Corporation 427,470 Shares Covington Venture Fund Inc. nil Shares Covington Fund II Inc. nil Shares 4 (ii)Shared power to vote or to direct the vote: Covington Capital Corporation nil Shares Covington Venture Fund Inc. nil Shares Covington Fund II Inc. nil Shares (iii)Sole power to dispose or to direct the disposition of: Covington Capital Corporation 427,470 Shares Covington Venture Fund Inc. nil Shares Covington Fund II Inc. nil Shares (iv)Shared power to dispose or to direct the disposition of: Covington Capital Corporation nil Shares Covington Venture Fund Inc. nil Shares Covington Fund II Inc. nil Shares Instruction: For computations regarding securities which represent a right to acquire an underlying security see §240.13d-3(d)(1). Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not Applicable Item 8Identification and Classification of Members of the Group Not Applicable Item 9.Notice of Dissolution of Group Not Applicable Item 10.Certification (a)The following certification shall be included if the statement is filed pursuant to §240.13d-1(b): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 5 (b)The following certification shall be included if the statement is filed pursuant to §240.13d-1(c): By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired are not held for the purpose of or with the effect of changing or influencing the control of the issuer or the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 11, 2016 COVINGTON CAPITAL CORPORATION By:/s/ Scott D. Clark Name:Scott D. Clark Title:President and Chief Executive Officer COVINGTON VENTURE FUND INC. By:/s/ William K. Jin Name:William K. Jin Title:Senior Vice President COVINGTON FUND II INC. By:/s/ William K. Jin Name:William K. Jin Title:Senior Vice President 7 EXHIBIT A Joint Filing Agreement Pursuant To Rule 13d-1(K) Of The Securities And Exchange Act Of 1934 The undersigned acknowledge and agree that the foregoing statement on Schedule13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G may be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated: February 11, 2016 COVINGTON CAPITAL CORPORATION By:/s/ Scott D. Clark Name:Scott D. Clark Title:President and Chief Executive Officer COVINGTON VENTURE FUND INC. By:/s/ William K. Jin Name:William K. Jin Title:Senior Vice President COVINGTON FUND II INC. By:/s/ William K. Jin Name:William K. Jin Title:Senior Vice President 8
